NEWS RELEASE FOR IMMEDIATE RELEASE RUBY TUESDAY, INC. REPORTS THIRD QUARTER FISCAL 2010 RESULTS; EARNINGS PER SHARE INCREASE; SAME-RESTAURANT SALES TRENDS IMPROVE; FISCAL 2 MARYVILLE, TN – April 7, 2010 – Ruby Tuesday, Inc. today reported diluted earnings per share of $0.28 on net income of $17.8 million for the Company’s third quarter of fiscal 2010, which ended on March 2, 2010.This compares to earnings of $0.09 per diluted share on net income of $4.8 million for the third quarter of the prior year.Closure and impairment expenses were $2.3 million pretax ($0.02 per diluted share after tax) in the third quarter of this year, compared to $14.3 million ($0.17 per diluted share after tax) in the third quarter of the prior year.Included in prior year expenses were charges related to the Company’s restructuring announced in December 2008. As previously announced, same-restaurant sales for the third quarter decreased 0.7% at Company-owned Ruby Tuesday restaurants; severe winter weather in many of the Company’s core markets reduced same-restaurant sales by an estimated 1.5% to 2%.Same-restaurant sales at domestic franchised restaurants declined 5.3%. Sandy Beall, Founder and CEO, commented on the results, saying, “We are very encouraged with the momentum in our business and excited to report five consecutive quarters of improving trends since our sales and traffic first began to improve in last year’s third quarter. Despite this more difficult comparison, the quarter was one of our best in terms of sales in three years.We believe our repositioning efforts and investments in quality menu options, combined with targeted and effective marketing, are driving improved results.Although the economic environment remains uncertain, there are signs of improvement and we are working hard to end our fiscal year with strength and continued momentum.” Ruby Tuesday, Inc.
